Case 1:19-cv-20121-JLK Document 14 Entered on FLSD Docket 01/31/2019 Page 1 of 9



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 1:19-cv-20121-JLK



 WARRIOR TRADING, INC.,
 a Delaware corporation; and
 ROSS CAMERON, an individual

        Plaintiffs,

 v.

 DAVID JAFFEE, an individual, together
 or in concert with another unknown entity
 doing business as “Best Stock Strategy,

       Defendant.
 ___________________________/

                   DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

        Defendant, DAVID JAFFEE (“Defendant”), hereby files his Answer and Affirmative

 Defenses to the Complaint filed by Plaintiffs, WARRIOR TRADING, INC. (“Warrior”) and

 ROSS CAMERON (“Cameron”) (collectively, “Plaintiffs”).

                                                       ANSWER

                                 PARTIES, JURISDICTION AND VENUE

        1.         Defendant is without knowledge as to the amount in controversy and therefore

 denies the allegation.

        2.         Defendant is without knowledge and therefore denies the allegation.

        3.         Defendant is without knowledge and therefore denies the allegation.

        4.         Defendant admits that Cameron is the principal of Warrior, but is without

 knowledge as to the remaining allegations, which are therefore denied.




                                               JEFFREY M. BERMAN, P.A.
             1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-20121-JLK Document 14 Entered on FLSD Docket 01/31/2019 Page 2 of 9



           5.         Admitted.

           6.         Defendant denies he committed the tortious acts alleged in this action, and is

 without knowledge as to the remaining allegations, which are therefore denied.

           7.         Defendant is without knowledge and therefore denies the allegation.

           8.         Defendant is without knowledge and therefore denies the allegation.

           9.         Defendant is without knowledge and therefore denies the allegation.

           10.        Admitted.

           11.        Defendant admits that “Best Stock Strategy” is not a registered Florida company or

 a registered fictious name in the State of Florida. Defendant further states that “Best Stock

 Strategy” is not an independent corporate entity, and states that he is the only defendant in this

 action.

           12.        Defendant admits he owns a website called www.davidjaffee.com, but denies the

 remaining allegations.

           13.        Admitted.

           14.        Denied.

           15.        Defendant admits that he is the founder and head trading coach for “Best Stock

 Strategy” and that he derives income by trading stock options, but is without knowledge as to the

 remaining allegations, which are therefore denied.

           16.        Admitted.

           17.        Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.

           18.        Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.



                                                                2

                                                  JEFFREY M. BERMAN, P.A.
                1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-20121-JLK Document 14 Entered on FLSD Docket 01/31/2019 Page 3 of 9



        19(a)-(0).         Denied because Plaintiff improperly alleges “Defendants,” and Defendant

 is the only defendant in this action. Defendant further denies that he intentionally published any

 false statements about Plaintiffs, and states that the First Video and Second Video speak for

 themselves.

        20(a)-(v)          Denied because Plaintiff improperly alleges “Defendants,” and Defendant

 is the only defendant in this action. Defendant further denies that he intentionally published any

 false statements about Plaintiffs, and states that the First Video and Second Video, and the

 comments sections thereto, speak for themselves.

        21.      Denied because Plaintiff improperly alleges “Defendants,” and Defendant is the

 only defendant in this action. Defendant further denies that he has made any actionable derogatory

 statements about Plaintiffs.

        22.      Denied.

        23.      Denied.

        24.      Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.

        25.      Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.

        26.      Defendant admits that Plaintiffs demanded that Defendant remove certain

 statements from Defendant’s YouTube channel and elsewhere but denies that he made any false

 statements regarding Plaintiffs, denies these allegations because Plaintiff improperly alleges

 “Defendants,” and Defendant is the only defendant in this action. Defendant denies the remaining

 allegations.

        27.      Defendant is without knowledge and therefore denies the allegation.



                                                           3

                                             JEFFREY M. BERMAN, P.A.
           1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-20121-JLK Document 14 Entered on FLSD Docket 01/31/2019 Page 4 of 9



                                               COUNT I
                                          DEFAMATION PER SE

        28.     Defendant reasserts and realleges his answers to paragraphs 1 through 27 above

 as though expressly restated herein.

        29.     Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.

        30.     Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.

        31.     Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.

        32.     Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.

        33.     Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.

                                                  COUNT II
                                                DEFAMATION

        34.     Defendant reasserts and realleges his answers to paragraphs 1 through 27 above

 as though expressly restated herein.

        35.     Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.

        36.     Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.

        37.     Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.



                                                          4

                                            JEFFREY M. BERMAN, P.A.
          1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-20121-JLK Document 14 Entered on FLSD Docket 01/31/2019 Page 5 of 9



        38.        Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.

                                          COUNT III
                             VIOLATION OF THE FLORIDA DECEPTIVE
                               AND UNFAIR TRADE PRACTICES ACT

        39.        Defendant reasserts and realleges his answers to paragraphs 1 through 27 above as

 though expressly restated herein.

        40.        Plaintiff states a legal conclusion to which no response is required.

        41.        Defendant is without knowledge and therefore denies the allegation.

        42.        Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.

        43.        Denied in general, and denied because Plaintiff improperly alleges “Defendants,”

 and Defendant is the only defendant in this action.

                                          AFFIRMATIVE DEFENSES

        1.         As his first affirmative defense, Defendant asserts that Plaintiffs fail to state any

 valid cause of action upon which relief may be granted.

        2.         As his second affirmative defense, Defendant asserts that Plaintiffs’ claims fail

 because to the extent Defendant made or published any statements regarding Plaintiffs,

 such statements were true and/or substantially true and thus not actionable. This is supported by

 the fact that, among other things, there are volumes of negative posts regarding Plaintiffs which

 are publicly available, such as those found at http://www.scamion.com/warrior-trading-f2,

 which state things like: (i) “Ross Cameron is a fraud who will end up in prison.”; (ii) ALL positive

 reviews are fake from affiliates and students.”; and (iii)”TRUSTPILOT IS A SCAM. As a test,

 leave [Cameron] a bad review on Trustpilot, within ~10 minutes, he'll flag the review and then

 automatically write ~3-4 5 star reviews from ‘verified purchases.’ Moreover, Plaintiffs own and
                                                             5

                                               JEFFREY M. BERMAN, P.A.
             1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-20121-JLK Document 14 Entered on FLSD Docket 01/31/2019 Page 6 of 9



 operate numerous review websites that are all contained on the same server that contain “fake”

 reviews of Plaintiffs’ services, such as:

 www.warriortradingscam.com;

 www.warriortrading.reviews.com;

 www.warriortradingreviews.com;

 www.warriortradingreviews.org;

 www.warriortradingfutures.com.

         3.         As his third affirmative defense, Defendant asserts that Plaintiffs’ claims fail

 because to the extent Defendant made or published any statements regarding Plaintiffs

 such statements were merely a statement of opinion. This is because, among other things, there

 are volumes of other similar statements regarding Plaintiffs not attributable to Defendant which

 are publicly available such that the public reading Defendant’s alleged statements regarding

 Plaintiff would know they constitute opinion.

         4.         As his fourth affirmative defense, Defendant asserts that Plaintiffs’ claims are

 barred by Florida’s anti-SLAPP (Strategic Lawsuits Against Public Participation) statute,

 Fla. Stat. § 768.295, because this action chills free speech in connection with a public issue.

 Among other things, this is supported by the fact that Plaintiffs recently had a defamation case

 dismissed because they were found to have violated California’s anti-SLAPP laws, rules or

 regulations in Case No.: YOSU-CVCV-2017-1538-1. This is further supported by various

 YouTube posts available at www.youtube.com/watch?v=e7-tqn07H8s which state, among other

 things: (i) “Honestly its sad warrior trading could use the complaints and bad comments in a good

 way and improve their service instead they just delete and ignore.”; (ii) “Not a lot of bad reviews

 because when someone does an in depth review showing [Cameron] is a scammer he sends them

 cease and desist letters threatening to sue them if they don’t modify it.”); and (iii) “I heard he sends
                                                              6

                                                JEFFREY M. BERMAN, P.A.
              1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-20121-JLK Document 14 Entered on FLSD Docket 01/31/2019 Page 7 of 9



 a lot of cease and desists, to everyone that in itself makes him seem like he is hiding something.”).

 This is further supported by the fact that in violation of the Consumer Review Fairness Act,

 15 U.S.C. § 45b, the disclaimers posted on Plaintiffs’ website prohibit anyone from

 “post[ing] or mak[ing] any defamatory, disparaging or false statements, claims or allegations

 related to the Site, Warrior Trading, or any other product or service of Warrior Trading

 (including but not limited to posts on social media, comments in chat, or bad or harmful reviews),

 (available at www.warriortrading.com/disclaimer/).

        5.         As his fifth affirmative defense, Defendant asserts that Plaintiffs are estopped from

 bringing their claims against Defendant by virtue of, among other things, the false statements

 contained on Plaintiffs’ own website regarding Cameron’s background as an architect in New York

 (which is false), the statements on Plaintiffs’ own website in violation of the Consumer Review

 Fairness Act, 15 U.S.C. § 45b, and the disclaimers contained on Plaintiffs’ website which expressly

 admit to using “simulated” or “hypothetical” results.

        6.         As his sixth affirmative defense, Defendant asserts that Plaintiffs have waived their

 claims against Defendant by virtue of, among other things, the false statements contained on

 Plaintiffs’ own website regarding Cameron’s background as an architect in New York

 (which is false), the statements on Plaintiffs’ own website in violation of the Consumer Review

 Fairness Act, 15 U.S.C. § 45b, and the disclaimers contained on Plaintiffs’ website which expressly

 admit to using “simulated” or “hypothetical” results.

        7.         As his seventh affirmative defense, Defendant asserts that Plaintiffs’ claims fail

 because to the extent Defendant made or published any statements regarding Plaintiffs

 Defendant had a qualified privilege to make or publish such statements because he had a moral,

 legal, or social duty to make such statements known to the investing public and that audience had

 a correlating interest in hearing such statements.
                                                             7

                                               JEFFREY M. BERMAN, P.A.
             1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-20121-JLK Document 14 Entered on FLSD Docket 01/31/2019 Page 8 of 9



         8.         As his eighth affirmative defense, Defendant asserts that Plaintiffs’ claims fail

 because to the extent Defendant made or published any statements regarding Plaintiffs such

 statements were fair comment on matters of public importance or public concern, as those terms

 are defined under Florida law within the context of the First Amendment.

         9.         As his ninth affirmative defense, Defendant asserts that Plaintiffs’ claims fail

 because to the extent Defendant made or published any statements regarding Plaintiffs such

 statements concerned a limited public figure (Cameron) and were made with a lack of subjective

 belief that they contained false or defamatory content and/or were made with objectively

 reasonable grounds to believe such statements did not violate any applicable laws.

         10.        As his tenth affirmative defense, Defendant asserts that Plaintiffs’ claims fail

 because to the extent Defendant made or published any statements regarding Plaintiffs such

 statements were adequately investigated prior to being made or published, and were based upon

 sources known to be reliable or known to be unbiased.

         11.        As his eleventh affirmative defense, Defendant asserts that Plaintiffs’ claim in

 Count III fails because to the extent Defendant made or published any statements regarding

 Plaintiffs such statements are not objectively misleading or deceptive to a reasonable person under

 the same circumstances because there are multiple sources unrelated to Defendant that undermine

 the    authenticity         and       reliability      of     Plaintiffs’      methods         and      success   rate

 (such as www.suretrader.com which states things like: (i) “There is no audited evidence of

 [Plaintiffs’] trading prowess….”; (ii) “Therefore Warrior Trading, as a concept, might look

 attractive, but in terms of authenticity there is a huge question mark.”; and (iii) “Do Ross Cameron

 students actually make money? We’d like to see proof, until then we don’t recommend using this

 service.”).



                                                              8

                                                JEFFREY M. BERMAN, P.A.
              1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
Case 1:19-cv-20121-JLK Document 14 Entered on FLSD Docket 01/31/2019 Page 9 of 9



        12.      As his twelfth affirmative defense, Defendant asserts that Plaintiffs’ claims fail

 because to the extent Defendant made or published any statements regarding Plaintiffs,

 such statements had already been publicly posted elsewhere by others and Defendant was merely

 calling attention to the original posts verbatim.



                                                       Respectfully Submitted,
                                                       JEFFREY M. BERMAN, P.A.
                                                       Counsel for Defendant
                                                       1722 Sheridan Street No. 225
                                                       Hollywood, Florida 33020
                                                       Tel 305.834.4150
                                                       Fax 305.832.0145

                                                    By:         s/Jeffrey M. Berman
                                                                JEFFREY M. BERMAN
                                                                Fla. Bar No. 14979
                                                                jeff@jmbermanlaw.com


                                       CERTIFICATE OF SERVICE

        I CERTIFY that the foregoing was served via email through CM/ECF on January 31, 2019

 upon: Marissa D. Kelley, Esq., mkelley@stearnsweaver.com.


                                                       By:__ /s/ Jeffrey M. Berman______________
                                                                 Jeffrey M. Berman




                                                           9

                                             JEFFREY M. BERMAN, P.A.
           1722 SHERIDAN STREET NO. 225 | HOLLYWOOD, FLORIDA 33020 | OFFICE: 305.834.4150 | FAX: 305.832.0145
